DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Previous Rejections
Applicant’s arguments, filed 01/05/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103- -Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 7-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al (US 2014/0037725 A1), in view of Stroppolo et al (USP 5,693,312), further in view of Bertelsen et al (USP 6,713,089 B1) and further in view of Shimizu et al (USP 7,431,942 B2).
Kannan taught a method of administering to a patient (generally) [0064], in a fasting state [0046, Table 3], an immediate release [abstract] solid dosage form of naproxen [claim 16]. Said dosage form provided a therapeutically effective amount of naproxen [0021], and exhibited a maximum plasma concentration of 25 µg/mL [claim 13], at a maximum concentration time of 2 hours [claim 14]. 
The dosage form further comprised an intragranular portion comprising the naproxen, microcrystalline cellulose (e.g., filler), hypromellose (e.g., binder) and povidone (e.g., disintegrant) [0035-0037, 0069 and Table 1]. 
Additionally, calcium, magnesium, sodium and potassium carbonates were taught [0035 and 0039].
Although Kannan generally taught a patient, Kannan did not specifically teach a human, as recited in claim 1. Although Kannan taught carbonates, Kannan did not teach particle sizes of the carbonates, as recited in claim 1; and, the dosage of carbonate, as recited in claim 5. Although Kannan taught a max blood plasma concentration at a max time, Kannan did not specifically teach the said plasma concentration at 10 minutes or 
Stroppolo disclosed fast-acting pharmaceutical compositions formulated as tablets, effervescent tablets, granulates, powders, syrups and solutions [col 2, lines 17-23], wherein said formulations contained naproxen [col 3, lines 27-28] at 125, 250 or 500 mg [col 3, lines 27-28]. By example [Example 17], Stroppolo administered aqueous solutions of naproxen granulates to fasted adult male volunteers. At 0-10 minutes post treatment, the mean plasma concentration of naproxen was 20 µg/mL [Table 3, Treatment A at 0.17 hours].
Since Kannan generally taught fasted patients, it would have been prima facie obvious to one of ordinary skill in the art to include humans within the teachings of Kannan, as taught by Stroppolo. An ordinarily skilled artisan would have been motivated to gather clinically relevant information, as taught by Stroppolo at Example 7.
Regarding the concentration time of the active agent, the differences in the claimed subject matter and the prior art are max 2 hours (Kannan), versus ten minutes or less (claim 1) and 7-9 minutes (claim 2).
Kannan was not silent the concentration time. For example, Kannan taught a max plasma concentration at a maximum time of two hours. However, Kannan was not specific the claimed 10 minutes or less. Nevertheless, Stroppolo taught a blood plasma concentration exhibited in 0-10 minutes, a concentration time that overlaps that which is instantly recited. The time in which it takes the active agent to reach a maximum concentration in the blood is recognized to have different effects (e.g., pharmacokinetic profile and bioavailability, as taught by Stroppolo at the Tables) with changing time 
The combined teachings of Kannan and Stroppolo did not teach the particle size of the carbonate.
Bertelsen disclosed quick release pharmaceutical compositions of drug substances, with at least about 50 % release of the active within 20 minutes [title and abstract]. Solid formulations were disclosed [col 3, lines 50-67]. Naproxen was disclosed [col 10, lines 42 and 60], in composition with an alkaline substance [col 6, lines 26-36], wherein said alkaline substance enabled suitable contact with the active, and imparted the necessary mechanical strength to the composition, in order to enable normal handling [col 7, lines 19-23]. 
Carbonates, disclosed as alkaline substances [col 6, lines 26-36], were included at 20-250 µm [col 7, lines 8-18]. Ingredients of the composition were included at 1-1600 mg [col 11, lines 9-12 and col 13, lines 60-63]. 
Since Kannan disclosed immediate release naproxen formulations generally containing carbonates, it would have been prima facie obvious to one of ordinary skill in the art to formulate Kannan’s compositions with the particle sizes and amounts of carbonates taught by Bertelsen. An ordinarily skilled artisan would have been so motivated, because carbonates, when in composition with naproxen, enabled suitable contact with the active, and imparted the necessary mechanical strength to the composition, in order to enable normal handling [Bertelsen; col 7, lines 19-23].

The combined teachings of Kannan, Stroppolo and Bertelsen did not teach the particle size of the intragranular portion.
Shimizu taught orally disintegrable tablets comprising granules having an average particle diameter of 400 µm or less, such that the tablet did not impart roughness in the mouth, and was administered easily without discomfort [abstract].  
It would have been prima facie obvious to one of ordinary skill in the art to formulate Kannan’s intragranular portion with a particle size diameter of the granules at 400 µm or less. An ordinarily skilled artisan would have been motivated to administer a solid dosage formulation without imparting roughness in the mouth, and that was easily administered without discomfort, as taught by Shimizu at the abstract.
The instant claim 1 recites a plasma concentration of at least 15-20 µg/mL in 10 minutes or less; particle size of carbonate at 50-200 microns; particle size of intragranular portion at 200-400 microns.
The instant claim 2 recites a plasma concentration of at least 15-20 µg/mL in 7-9 minutes.
The instant claims 4 and 11 recite the particle size of the carbonate at 75-100 microns.
The instant claims 5 and 12 recite 300-500 mg carbonate.
The instant claims 7 and 14 recite 200-300 micron intragranular portion.

The instant claim 9 recites a plasma concentration of at least 15-20 µg/mL in 25 minutes or less.
Kannan taught: a maximum plasma concentration of 25 µg/mL [claim 13], at a maximum concentration time of 2 hours.
Stroppolo taught: the mean plasma concentration of naproxen at 20 µg/mL, 0-10 minutes post treatment. 
Bertelsen taught: carbonates at 20-250 µm and at 1-1600 mg. 
Shimizu taught: granules having an average particle diameter of 400 µm or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Kannan, Stroppolo, Bertelsen and Shimizu read on claims 1-2, 4-5, 7-9, 11-12 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612